DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	This office action is in response to applicants’ amendments to the claims and remarks dated August 5, 2022.  Claims 1-8, 10-15, and 17-20 are pending, with claims 17-20 remaining withdrawn as directed to non-elected subject matter.

Claim Interpretation
	Claim 10 has been amended to require mechanical fasteners which eliminate movement between said first and second components in use.  The elimination of movement is understood as a functional requirement of the plurality of mechanical fasteners thereby limiting the mechanical fasteners to those which eliminate movement between said first and second components.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Elgimiabi et al. (PGPub US 2015/0240136) in view of Ogawa et al. (PGPub US 20160200182).
Regarding applicants’ claims 1 and 10, Elgimiabi et al. disclose a structural adhesive film suitable for bonding a first metal part and a second part, the adhesive film suitable for use in vehicle manufacture (paragraphs 0001 and 0003). 
Elgimiabi et al. disclose suitable metals to include steel, aluminum, magnesium, and any combinations or alloys thereof.  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the disclosed suitable materials including aluminum.
Applicants’ requirement that the aluminum component be die cast is a product-by-process requirement. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. Further, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. See MPEP 2113.
Elgimiabi et al. do not appear to explicitly disclose the aluminum part to have an integral aluminum protrusion, however Ogawa et al. disclose panel joint including panels formed of aluminum and fiber reinforced plastic where the joint comprises a hem and an adhesive, where the inner panel includes a projecting portion (#18) which forms a interstice which fixes the thickness of the adhesive (see paragraphs 0003, 0005, 0006, 0037-0040 and figure 2). One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to include the projection as taught by Ogawa et al. in the bonding structure of Elgimiabi et al. in order to fix the thickness of the adhesive thereby providing a more uniform adhesive joint.
Elgimiabi et al. disclose that the second part maybe a metal panel or a composite panel (paragraphs 0092 and 0094).  Where a metal other than aluminum is selected for the second part or where the second part is a composite panel the materials are would possess different coefficients of thermal expansion.
With regards to the adhesive, Elgimiabi et al. disclose the adhesive to be a structural adhesive (paragraph 0001).  
Applicants’ requirement with regards uniform shear when subjected to heating or cooling is a functional requirement.  Where the heating or cooling is uniform there is no evidence such that one of ordinary skill in the art would have expected non-uniform shear such as to result in movement that is not substantially eliminated. Applicants’ specification states that “If the adhesive bond line is not uniform, the CTE difference can create non-uniform shear strain along the adhesive bond line during the heating and/or cooling stages of high temperature production steps…” (present specification, paragraph 0006).  The structure of Elgimiabi et al. as modified by Ogawa et al. is substantially identical to that disclosed by applicants (specifically an interstitial space filled with adhesive the thickness of which is set by a projection), and is therefore expected to perform in a substantially identical manner.
Applicants admit that it was known to attach panels with mechanical fasteners (See non-final office action dated June 8, 2022).  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to add mechanical fasteners along the length of the joint of Elgimiabi et al. in order to provide additional security in the attachment between the joined parts.
	Regarding applicants’ claims 2 and 11, Elgimiabi et al. disclose the joint structure as used in vehicle panels (paragraph 0003).
	Regarding applicants claims 3, Elgimiabi et al. disclose that the second part may be metal and that the metal may be selected from a group, including aluminum (paragraph 0092-0093).
	Regarding applicants claims 4, Elgimiabi et al. disclose that the second part may be a composite (paragraph 0094), but do not appear to explicitly disclose the use of a carbon fiber reinforced plastic.  However Ogawa et al. disclose a panel structure for vehicles as discussed above where one of the panels may be carbon fiber reinforced plastic (paragraph 0038). One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to use a carbon fiber reinforced plastic as the composite material of Elgimiabi et al. where carbon fiber reinforced plastic is an art recognized composite material demonstrated to be suitable for use in vehicle manufacture and is suitable for use in a hemmed joint with a metal panel.
Regarding applicants’ claims 5 and 12, the selection of a shape for the projecting portions of Ogawa et al. is within the ordinary level of skill in the art through routine experimentation.  One of ordinary skill in the art at the time of the invention would have found it obvious to try different shapes for the projecting portions in order to discover shapes which provide effective spacing between the panels being joined.
	Regarding applicants’ claims 6 and 13, the projecting portions may be in the form of strips (Ogawa et al., figure 3).
	Regarding applicants’ claims 7 and 14, Elgimiabi et al. disclose a film thickness of 0.05 to 25mm with a typical film thickness for metal panels being 0.1 to 5mm, from 0.1 to 3mm and from 0.3 to 1.0mm  (paragraph 0068).  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select form among the thickness values disclosed, including those values which satisfy the presently claimed thickness requirement.
	Regarding applicants’ claims 8 and 15, Elgimiabi et al. do not appear to explicitly disclose the bonding surface areas, however the discovery of a workable bonding region is within the ordinary level of skill in the art.  One of ordinary skill in the art would have found it obvious to try a range of bonding region areas in order to determine a workable range that provides for effective joining of the first and second parts.

Response to Amendments
	Applicants’ amendment to the claims dated August 8, 2022 have overcome the rejections under 35 U.S.C. 112(a) as presented in the non-final office action mailed June 8, 2022.  The rejections of claims 1-8 and 10-15 under 35 U.S.C. 112(a) have been withdrawn.

Response Arguments
	Applicants’ arguments filed August 8, 2022 have been considered but have not been found to be persuasive.
	Applicants argue that the prior art provides no logical reason, suggestion, or motivation to connect two components of Elgimiabi or Oagawa by both adhesive bonding and mechanical fasteners. However, both adhesive bonding and attachment by mechanical fasters are art recognized means for securing panels.  It is within the ordinary level of skill in the art if automobile manufacture to combine elements known in the prior art by known processes where the combination would yield predictable results. In the present case, both the use of adhesives and mechanical fasteners are known, and the use of both an adhesive, and mechanical fasteners, could be reasonably predicted to result in joined panels exhibiting the combined benefits of adhesive bonding and mechanical fastening.
	Applicants argue that those skilled in the art would know that a structural adhesive is used as a substitute for mechanical fasteners for securing two components together, however applicants have not provided any evidence in support of their position.  Further a combination of adhesive and mechanical fasteners in automotive manufacture has been demonstrated in the prior art, for example, by Kidachi et al. (PGPub US 2007/0210612) who disclose a door for a vehicle with vibration suppression comprising an outer panel secured to a frame with a structural adhesive and rivets (paragraph 0057).  The combined use of structural adhesive and rivets in the prior art demonstrates that those skilled in the art would not limit the use of a structural adhesives solely as a substitution for mechanical fasteners, and further demonstrates a reasonable expectation of success where the combination is implemented.
	Applicants argue that the examiner was unable to identify any reference teaching two component connected by both adhesive bonding and mechanical fasteners, however there is no requirement that a particular set of features must be recognized in a single prior art reference.  It is the examiner’s position that one of ordinary skill in the art would have found it obvious to combine art recognized means for the attachment of automotive panels in order to provide a connection exhibiting the benefits of both adhesive bonding and mechanical fastening.
	Applicants state that the structural adhesive disclosed by Elgimiabi et al. is a soft conformable film, and that Oagawa disclose an elastic adhesive that can absorb differences in thermal expansion.  Applicants argue that the use of a mechanical fastener would prevent the film of Elgimiabi et al. and the adhesive of Ogawa from absorbing the difference in thermal expansion of the joined panels. However the examiner’s rejection does not suggest modification of the adhesive of Elgimiabi et al. based on the adhesive of Oagawa.  Further Elgimiabi et al. do not appear to disclose the structural adhesive as absorbing differences in thermal expansion. Given that the examiner has not modified the adhesive of Elgimiabi et al., applicants’ arguments directed to the adhesive of Oagawa are not commensurate in scope of the rejections of record.  Elgimiabi et al. disclose a structural adhesive which when cured provides excellent bonding and sealing performance, high mechanical strength, water barrier properties, gap filling properties, controlled expansion behavior, and smooth finish (paragraph 0071), and further disclose the final adhesive bond to have good crash resistance, good elongation break, and resistance to washing out (paragraph 0114).  There is insufficient evidence to suggest that the addition of a mechanical fastener would render the structural adhesive of Elgimiabi et al. inoperable according to the espoused benefits. Because both structural adhesives and mechanical fasteners are known in the prior art, there is reasonable expectation of success in the use of both joining techniques in providing the joint with combined beneficial characteristics.  For example, the reliability of having the mechanical fastener to maintain a secure joint where delamination of the adhesive occurs, and the benefit of the sealing properties of the adhesive.
	Applicants argue that the prior art does not recognize the need for additional security and that the examiner’s motivation is based on impermissible hindsight.  However, there is no requirement that the prior art recognize a need for additional security in order to benefit from additional security. Often times the prior art may benefit from a particular modification resulting in improvements regardless of a need to solve a particular problem.  With regards to the use of impermissible hindsight the examiner’s position is based on prior art teachings, including known automotive panels and known means of fastening, in addition to articulated reasoning with regards to the proposed modification.
	Absent evidence that the proposed modification would render the joined panels of Elgimiabi et al. unsuitable for their intended purpose, present claims art not found to distinguish over the prior art in view of one of ordinary skill in the art.  For these reasons, and for those reasons as advanced in the rejections above, the rejections of record are found to be proper and have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Adam Krupicka/Primary Examiner, Art Unit 1784